In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 20-1619V
                                        UNPUBLISHED


    LOIS BEJMA,                                             Chief Special Master Corcoran

                        Petitioner,                         Filed: March 29, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Causation-In-Fact; Influenza (Flu)
                                                            Vaccine; Abscess
                       Respondent.



Brynna Gang, CK Law Group, Chicago, IL, for petitioner.

Meghan Murphy, U.S. Department of Justice, Washington, DC, for respondent.


                                   RULING ON ENTITLEMENT 1

      On November 18, 2020, Lois Bejma filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered from a left deltoid abscess that was
caused-in-fact by her October 4, 2019 influneza (“flu”) vaccination. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

       On March 26, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
1. Specifically, Respondent indicates that

      medical personnel at the Division of Injury Compensation Programs,
      Department of Health and Human Services (“DICP”), have reviewed the
      petition and supporting documentation filed in this case and concluded that
      petitioner developed an abscess on her left deltoid, which in fact was more
      likely than not caused by administration of a flu vaccine at the same
      location. No other causes for petitioner’s abscess have been identified. See
      42 U.S.C. § 300aa-13(a)(1)(B).

Id. at 6. Respondent further agrees that “petitioner’s injury ‘resulted in inpatient
hospitalization and surgical intervention.’ See 42 U.S.C.§ 300aa-11(c)(1)(D)(iii).
Therefore, based on the record as it now stands, petitioner has satisfied all legal
prerequisites for compensation under the Act.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                             2